Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	- Claims 1-5, 7-14, 16-20 are allowed.
- Claims 6 and 15 are cancelled.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held on 5/26/2021, Applicant’s representative Ms. Raquel Pacheco authorized the Examiner’s amendment presented below in order to place the application in condition for allowance.
- The request and filed terminal disclaimer was approved on 6/2/2021.
- The rejection of claims 5 and 14 under 35 USC 112(b) has been withdrawn based on the claim amendments.
- In view of Applicant’s filed amendment and the Examiner’s amendment presented below, the closest identified prior art of record including Chauvel, Hargrove and Pitre alone or in combination, do not teach or suggest all the features of independent claim 1 as amended.
- In view of the above, independent claim 1 is deemed allowable. Claims 10 and 19 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Ms. Raquel Pacheco following a telephonic interview held on 5/26/2021.

Please cancel claims 6 and 15, and amend the remaining claims as follows:

1.	(Currently Amended)  A computer-implemented method comprising:	receiving a request from a first computing device associated with a tenant to register a custom microservice for the tenant based on a custom microservice template and comprising custom components, the request comprising registration information for the custom microservice;	registering the custom microservice with a service catalog by inserting the registration information into the service catalog to be exposed to and accessed by the tenant, the registration information based on configuration details in the custom microservice template comprising a name for the custom microservice, a description for the custom microservice, and an image that can be displayed for the custom microservice;	receiving a request to access the service catalog from a second computing device associated with the tenant with authorization to access the custom microservice and core 
determining routing information from the service catalog to make a request to the custom microservice;	routing the request to the custom microservice based on the determined routing information, wherein the request is routed to a tenant computing system associated with the custom microservice;	receiving a payload from the tenant computing system associated with the custom microservice;	generating a user interface comprising a set of tiles, tabs, or visual cards corresponding to the custom microservice and each of the core microservices, a first tile, tab, or visual card of the set of tiles, tabs, or visual cards corresponding to the custom microservice, based on the received payload; [[and]]	causing the user interface to be displayed on the second computing device, the user interface comprising the display of the service catalog comprising the set of tiles, tabs, [[for]] or visual cards corresponding to the custom microservice and each of the core microservices, wherein the first tile, tab, or visual card corresponding to the custom microservice comprises the name of the custom microservice, the description of the custom microservice and the image to be displayed for the custom microservice, and a second tile, tab, or visual card corresponds to a core microservice of the service catalog;
receiving a selection of the tile, tab, or visual card corresponding to the custom microservice; [[and]]	in response to receiving the selection of the tile, tab, or visual card corresponding to the custom microservice, causing display of the custom microservice on the second computing device;
receiving a second request to access the service catalog from a third computing device associated with a second tenant;	determining that the second tenant has authorization to access the custom microservice and the core microservices of the service catalog; and	providing, to the third computing device associated with the second tenant, access to the custom microservice and the core microservices of the service catalog.

2.	(Previously Presented) The computer-implemented method of claim 1, wherein the registration information further comprises a namespace for the custom microservice.

3.	(Original) The computer-implemented method of claim 1, wherein the service catalog is specific to the tenant registering the custom microservice and the custom microservice is accessible via the service catalog only by the tenant.

4.	(Original) The computer-implemented method of claim 1, wherein the custom microservice is accessible via the service catalog only by tenants in a network specified by the tenant.

5.	(Currently Amended)  The computer-implemented method of claim 1, wherein before receiving the second request the method fourth computing device associated with the tenant to register the custom microservice for access by at least [[a]] the second tenant with authorization to access the custom microservice and the core microservices of the service catalog; and	registering the custom microservice with the service catalog by inserting the registration information into the service catalog to be exposed to and accessed by the second tenant with authorization to access the custom microservice and the core microservices of the service catalog.

6.	(Canceled)  

7.	(Currently Amended) The computer-implemented method of claim 1, wherein the [[the]] first tile, tab or visual card corresponding to the custom microservice is displayed as a visual card comprising at least one event associated with the microservice represented by the visual card.

8.	(Currently Amended) The computer-implemented method of claim 1, wherein the [[the]] first tile, tab or visual card corresponding to the custom microservice is displayed as a tab in the user interface.

9.	(Previously Presented)  The computer-implemented method of claim 1, further comprising:	receiving a request to generate a pipeline comprising the custom microservice and at least one core microservice, wherein an output of custom microservice is an input to the at least one core microservice;	generating the pipeline; and	causing display of results of the pipeline upon request to access the results of the pipeline.

10.	(Currently Amended)  A system comprising:	a memory that stores instructions; and	one or more processors configured by the instructions to perform operations comprising:	receiving a request from a first computing device associated with a tenant to register a custom microservice for the tenant based on a custom microservice template and comprising custom components, the request comprising registration information for the custom microservice;	registering the custom microservice with a service catalog by inserting the registration information into the service catalog to be exposed to and accessed by the tenant, the registration information based on configuration details in the custom microservice template comprising a name for the custom microservice, a description for the custom microservice, and an image that can be displayed for the custom microservice;	receiving a request to access the service catalog from a second computing device associated with the tenant with authorization to access the custom microservice and core microservices of the service catalog;	based on receiving the request to access the service catalog, determining that the service catalog associated with the tenant comprises the custom microservice;
determining routing information from the service catalog to make a request to the custom microservice;	routing the request to the custom microservice based on the determined routing information, wherein the request is routed to a tenant computing system associated with the custom microservice;	receiving a payload from the tenant computing system associated with the custom microservice;	generating a user interface comprising a set of tiles, tabs, or visual cards corresponding to the custom microservice and each of the core microservices, a first tile, tab or visual card of the set of tiles, tabs, or visual cards corresponding to the custom microservice, based on the received payload; [[and]]	causing the user interface to be displayed on the second computing device, the user interface comprising the display of the service catalog comprising the set of tiles, tabs [[for]] or visual cards corresponding to the custom microservice and each of the core microservices, wherein the first tile, tab, or visual card corresponding to the custom microservice comprises the name of the custom microservice, the description of the custom microservice and the image to be displayed for the custom microservice, and a second tile, tab, or visual card corresponds to a core microservice of the service catalog;
receiving a selection of the tile, tab, or visual card corresponding to the custom microservice; [[and]]	in response to receiving the selection of the tile, tab, or visual card corresponding to the custom microservice, causing display of the custom microservice on the second computing device;
receiving a second request to access the service catalog from a third computing device associated with a second tenant;	determining that the second tenant has authorization to access the custom microservice and the core microservices of the service catalog; and	providing, to the third computing device associated with the second tenant, access to the custom microservice and the core microservices of the service catalog.

11.	(Previously Presented) The system of claim 10, wherein the registration information further comprises a namespace for the custom microservice.

12.	(Original) The system of claim 10, wherein the service catalog is specific to the tenant registering the custom microservice and the custom microservice is accessible via the service catalog only by the tenant.

13.	(Original) The system of claim 10, wherein the custom microservice is accessible via the service catalog only by tenants in a network specified by the tenant.

14.	(Currently Amended)  The system of claim 10, wherein before receiving the second request, the operations fourth computing device associated with the tenant to register the custom microservice for access by at least [[a]] the second tenant with authorization to access the custom microservice and the core microservices of the service catalog; and	registering the custom microservice with the service catalog by inserting the registration information into the service catalog to be exposed to and accessed by the second tenant with authorization to access the custom microservice and the core microservices of the service catalog.

15.	(Canceled)  

16.	(Currently Amended) The system of claim 10, wherein the [[the]] first tile, tab or visual card corresponding to the custom microservice is displayed as a visual card comprising at least one event associated with the microservice represented by the visual card.

17.	(Currently Amended) The system of claim 10, wherein the [[the]] first tile, tab or visual card corresponding to the custom microservice is displayed as a tab in the user interface.

18.	(Previously Presented)  The system of claim 10, the operations further comprising:	receiving a request to generate a pipeline comprising the custom microservice and at least one core microservice, wherein an output of custom microservice is an input to the at least one core microservice;	generating the pipeline; and	causing display of results of the pipeline upon request to access the results of the pipeline.

19.	(Currently Amended)  A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising:	receiving a request from a first computing device associated with a tenant to register a custom microservice for the tenant based on a custom microservice template and comprising custom components, the request comprising registration information for the custom microservice;	registering the custom microservice with a service catalog by inserting the registration information into the service catalog to be exposed to and accessed by the tenant, the registration information based on configuration details in the custom microservice template comprising a name for the custom microservice, a description for the custom microservice, and an image that can be displayed for the custom microservice;	receiving a request to access the service catalog from a second computing device associated with the tenant with authorization to access the custom microservice and core microservices of the service catalog;	based on receiving the request to access the service catalog, determining that the service catalog associated with the tenant comprises the custom microservice;
determining routing information from the service catalog to make a request to the custom microservice;	routing the request to the custom microservice based on the determined routing information, wherein the request is routed to a tenant computing system associated with the custom microservice;	receiving a payload from the tenant computing system associated with the custom microservice;	generating a user interface comprising a set of tiles, tabs, or visual cards corresponding to the custom microservice and each of the core microservices, a first tile, tab or visual card of the set of tiles, tabs, or visual cards corresponding to the custom microservice, based on the received payload; [[and]]	causing the user interface to be displayed on the second computing device, the user interface comprising the display of the service catalog comprising the set of tiles, tabs [[for]] or visual cards corresponding to the custom microservice and each of the core microservices, wherein the first tile, tab, or visual card corresponding to the custom microservice comprises the name of the custom microservice, the description of the custom microservice and the image to be displayed for the custom microservice, and a second tile, tab, or visual card corresponds to a core microservice of the service catalog;
receiving a selection of the tile, tab, or visual card corresponding to the custom microservice; [[and]]	in response to receiving the selection of the tile, tab, or visual card corresponding to the custom microservice, causing display of the custom microservice on the second computing device;
receiving a second request to access the service catalog from a third computing device associated with a second tenant;	determining that the second tenant has authorization to access the custom microservice and the core microservices of the service catalog; and	providing, to the third computing device associated with the second tenant, access to the custom microservice and the core microservices of the service catalog.

20.	(Currently Amended)  The non-transitory computer-readable medium of claim 19, wherein the [[the]] first tile, tab or visual card corresponding to the custom microservice is displayed as a visual card comprising at least one event associated with the microservice represented by the visual card or the first tile, tab or visual card corresponding to the custom microservice is displayed as a tab in the user interface.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434